NO. 07-10-0278-CV

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL C

                               MARCH 11, 2011
                        _____________________________


                      JKR PERSONAL CARE, LLC d/b/a HOME
                             INSTEAD SENIOR CARE,


                                   Appellant
                                     v.


                             JEAN MARIE BRYANT,


                                    Appellee
                        _____________________________

            FROM THE COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY;

             NO. 08-61706-1; HONORABLE R. BRENT KEIS, PRESIDING
                        _____________________________

                             Memorandum Opinion
                        _____________________________



Before QUINN, C.J., and HANCOCK  and PIRTLE,  JJ.
      JKR Personal  Care,  L.L.C.  d/b/a  Home  Instead  Senior  Care  (JKR)
appeals a take-nothing judgment  granted  in  favor  of  Jean  Marie  Bryant
(Bryant) after a bench  trial.   JKR  had  sought  to  recover  $12,865  for
services allegedly provided to Bryant's parents.   Recovery  was  sought  on
the basis of two contracts she signed as her parents'  representative.   JKR
contends that the trial court's decision contradicted  the  evidence,  which
evidence allegedly established, as a matter of law, that  Bryant  agreed  to
pay for the charges.  We overrule the issue and affirm the judgment.
      Background
      On May 24, 2007, Bryant signed a "Service Agreement"  to  obtain  home
care services for her parents, Timothy and Mary Lou Ford.  Per  the  accord,
the "undersigned" expressly  bound  themselves  to  "pay  for  the  Services
provided under this Agreement . . . ."  Moreover, Timothy and Mary Lou  Ford
were designated as "the undersigned"  and  the  "Client."   Though  Bryant's
name appears on  the  document,  it  did  so  under  the  heading  "Client's
Representative."[1]
      Of record is  another  document  entitled  "Plan  of  Care."   It  was
executed on June 9th, approximately two weeks after  the  Service  Agreement
and described  the  particular  care  to  be  given  "Timothy  'Tim'  Ford."
Moreover, it expressly stated that "Supervisor Visits and [sic] new Plan  of
Care will be performed every: 180  days."   Bryant  signed  this  instrument
above the title "Client / Client Representative."
      Unlike the Service Agreement, the Plan of Care contained  a  statement
specifying that "Home Instead Senior Care will invoice Client  with  receipt
for all expenses related  to  the  care  and  the  Client/Representative  is
responsible for  such  charges."   (Emphasis  added).   Furthermore,  Bryant
testified that she eventually signed three "plans of care"  for  her  father
"as he got worse" and three for her mother "as  she  got  better."   No  one
presented  evidence  addressing  whether  these  additonal  plans  of   care
contained the same verbiage  or  described  the  same  obligations  as  that
contained in the June 9th writing.
      After Bryant's parents died, JKR sought to hold her personally  liable
for services owed.  The testimony from JKR's representative  disclosed  that
it knew Bryant signed the aforementioned agreements  as  the  representative
of her parents.  Indeed, no one disputes that she so signed  the  documents.
But, because the Plan of Care  specified  that  the  "Client/Representative"
would be responsible for the charges, JKR believed Bryant bound  herself  to
pay for them as well, despite  the  conditional  nature  of  her  signature.
That Bryant or her brother  paid  over  $25,000  to  JKR  finds  evidentiary
support.  And, it was a balance of $12,865 sought at trial.
      After hearing evidence from both litigants, the  trial  court  entered
judgment denying JKR recovery.  No findings of fact or  conclusions  of  law
were executed, however.
       Authority and Its Application
      When trial is to the bench, as opposed to a jury, and no  findings  of
fact have been executed,  we  may  imply  the  existence  of  findings  that
support the outcome and enjoy evidentiary support.  Hayes v.  Anderson,  315
S.W.3d 170, 173 (Tex. App.-Tyler 2010, pet. denied).
      Next, an agent signing a contract  for  the  benefit  of  a  disclosed
principal generally is not  personally  liable  on  the  contract.   Roe  v.
Ladymon, 318 S.W.3d 502, 515 (Tex. App.-Dallas  2010,  no  pet.);  see  also
Harco Energy, Inc. v. Re-Entry People, Inc., 23 S.W.3d 389, 392 (Tex.  App.-
Amarillo 2000, no pet.) (stating that a person who  acts  as  an  agent  for
another when making  a  contract  must  disclose  his  agency  capacity  and
identify the principal in order to  avoid  personal  liability);  Bersen  v.
Live Oak Ins. Agency, Inc., 52 S.W.3d 306, 309-10 (Tex. App.-Corpus  Christi
2001, no pet.)  (stating  the  same).   As  previously  mentioned,  evidence
appears of record illustrating not only that Bryant signed her name  on  the
Service Agreement under the  heading  "Client's  Representative,"  but  also
that JKR knew she was executing the document in that  capacity.   Thus,  the
trial court had basis to find that she acted as the disclosed agent for  her
parents under that agreement and did not personally assume  the  liabilities
imposed by it.
      As for the obligation imposed by the June 9th Plan of Care, we  assume
arguendo that a disclosed agent can expressly agree  to  personally  satisfy
the  principal's  obligations.   We  further  assume,  arguendo,  that   the
provision    within    the    June    9th    Plan     stating    that    the
"Client/Representative"  was  responsible  for  the  charges   made   Bryant
individually responsible for their  payment.   Yet,  that  document  limited
that "responsibility" to all expenses "related to the care" of  the  client.
It said nothing  about  that  responsibility  encompassing  "care"  rendered
under subsequent plans of care executed by the parties.  This is  of  import
because the June 9th writing required the  execution  of  subsequent  plans,
and Bryant testified that she actually signed subsequent plans for both  her
mother and father.  And,  as  previously  noted,  whether  those  subsequent
plans held clauses saying that "Client/Representative" was  responsible  for
"expenses related to the care" appears nowhere of record.
      Nor is there evidence of record describing the nature of the  services
comprising the $12,865  outstanding  balance  sought  by  JKR.    While  the
litigants did stipulate that $12,865 was due the  company,  the  stipulation
disclosed to the trial court failed to state that the expenses  or  services
comprising that sum were "related to the care" of the client under the  June
9th Plan of Care.[2]  It may well be that the only services provided by  JKR
were of that ilk. Or, it may be  that  it  provided  services  outside  that
category.  But, to conclude one way or the other would simply be a guess  on
our part, or on that of the trial  court,  for  that  matter,  and  that  is
something neither of us can do.   Nonetheless, the only document that  could
be read as binding Bryant to pay JKR anything is the June 9th  writing,  and
that writing limits the obligation solely to  expenses  related  to  "care."
Thus, it was incumbent upon JKR to present some evidence  illustrating  that
the outstanding balance related to the  provision  of  "care"  or  that  the
"services"   afforded   the   clients   fell   within   that    category.[3]

      Also of note is the evidence that since execution of both the  Service
Agreement and June 9th Plan of Care, over $25,000  had  been  paid  to  JKR.
Furthermore, only $672 was due for expenses incurred by "client" Timothy  C.
Ford as of September 12, 2007.  This, when coupled with  the  evidence  that
Bryant executed subsequent plans of care, does not necessarily  require  one
to infer that the $12,865  for  services  sought  at  trial  (assuming  they
related to the provision of "care") related to the care provided  under  the
June 9th Plan.  It may well be that they  related  to  care  provided  under
some other plan of care which may or may not have had clauses  binding  both
the client and representative to pay.  Simply put, we do not know,  and  the
record before the trial court did not obligate it to so deduce.
      Finally, the June 9th writing names Timothy "Tim" Ford as  the  client
and establishes a plan of care for him.  It says nothing of his  wife,  Mary
Lou.  Furthermore, it describes how  the  "Client/Representative"  would  be
responsible for "such charges," those being the expenses  contained  in  the
invoice sent to the client, Timothy "Tim" Ford.  Given this,  the  provision
allegedly requiring the representative, Bryant, to also be "responsible  for
such charges"  obligates  the  representative  to  only  pay  for  the  care
rendered  to  Timothy  "Tim"  Ford.   Now,  the  record  contains   evidence
illustrating that services were provided by JKR to  Timothy  and  Mary  Lou.
Whether the services to both comprised any part of  the  $12,865  sought  at
trial  is  unclear.   The  June  9th  writing  does  name  Timothy  as   the
"customer," but whether "customer" meant only Timothy or  both  Timothy  and
Mary Lou is unknown.  If it included services rendered  to  both,  then  the
words used in the June 9th Plan were not enough to bind Bryant  to  pay  for
services  attributable  to  Mary  Lou's  care.   Moreover,  the  stipulation
executed by the parties did not fill that void.
      In short, the factfinder could reasonably have construed the  evidence
of  record  as  failing  to  establish  or  to  provide   sufficient   links
establishing, as a matter of law, that Bryant, as the representative of  her
parents, contracted  to  pay  for  the  $12,865  sought  by  JKR  at  trial.
Accordingly, we affirm the judgment of the trial court.

                                        Brian Quinn
                                        Chief Justice
-----------------------
      [1]Bryant testified at trial that she had power of attorney for her
parents.

      [2]The trial court was told  that:   "[o]posing  counsel  and  I  have
agreed to stipulate to one point, that necessary attorney's fees are  $4,500
for the Plaintiff [and] [t]he amount due for the services  rendered  by  the
Plaintiff is $12,865."  (Emphasis added).

      [3]The June 9th Plan stated that the "[c]lients  are  responsible  for
furnishing or providing monies for supplies."  This suggests not  only  that
JKR was itself a potential source of "supplies" but also that the debts  due
the company from its clients  could  arise  from  either  the  provision  of
supplies   or   the   provision   of   care   and   services.     And,   the
"Client/Representative," if anything, bound itself to pay only  for  "care,"
under the June 9th Plan.